Case: 3:19-mj-00509-MJN Doc #: 1 Filed: 08/16/19 Page: 1 of 22 PAGEID #: 1

AO 106 (Rev. 04/10) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio . & iD Bp 4 | nis,
In the Matter of the Search of )
(Briefly describe the property to be searched )
or identify the person by name and address) ) Case No. Te =
SAMSUNG GALAXY S7 CELLPHONE MODEL ) vo hms oO aa
SMG891A IMEI 358518071016546 THAT IS STORED 5 :

AT PREMISES CONTROLLED BY THE FBI
APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property identify the person or describe the
property to be searched and give its location):

SEE ATTACHMENT A

 

located in the Eastern District of —__ Virginia . there is now concealed (identify the

person or describe the property to be seized):

SEE ATTACHMENT B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
a evidence of a crime;
A contraband, fruits of crime, or other items illegally possessed:
property designed for use, intended for use, or used in committing a crime;

C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section a Offense Description
18 U.S.C. § 922(2)(3) Possession of a firearm by an unlawful user of a Controlled substance or by a person addicted toa
18 US.C. § 922(a)(6) controlled substance
18 U.S.C. § 924(a)( 1A) false statement regarding firearms
18 U.S.C. § 1001 false statement regarding firearms

eee Bee fon is based | fi _ false statement
Ne application 1s based on these facts: unlawful possession of a controlled substance

See Attached Affidavit

a Continued on the attached sheet.

C Delayed notice of __ days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

(_septicant 's: signature

P. Andrew Gragan, Special Agent, FBI

 

Printed mare andtitle

Sworn to before me and signed in my presence.

Date: gel ae Ati 4 Arn MA—

Mea Judge 's signatlre. Hl :

   

 

City and state: Dayton, Ohio Hon. Michael J..Newman, U.S: Magistrate Judge

 

“Printed name andstitle- f
Case: 3:19-mj-00509-MJN Doc #: 1 Filed: 08/16/19 Page: 2 of 22 PAGEID #: 2

ATTACHMENT A

The property to be searched is a Samsung Galaxy S7 cellphone Model SMG891A IMEI
358518071016546, as depicted in the picture below, hereinafter the “Device.” The Device is
currently located at FBI - Electronic Device Analysis Unit (EDAU), located at Building 27958A,
Quantico, Virginia 22135,

This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.

 
Case: 3:19-mj-00509-MJN Doc #: 1 Filed: 08/16/19 Page: 3 of 22 PAGEID #: 3

1.

ATTACHMENT B

All records on the Device described in Attachment A that relate to violations of:

18 U.S.C. § 922(g)(3)
18 U.S.C. § 922(a)(6)

18 U.S.C. § 924(a)(1)(A)
18 U.S.C. § 1001

21 U.S.C. § 844

and involve Conner Stephen BETTS (BETTS) since 2013, including:

ga

h.

any information related to the purchase, use, or possession of firearms:
any information related to the purchase, use, or sale of controlled substances;

any information related to the types, amounts, and prices of controlled substances
or firearms purchased, used, or trafficked as well as dates, places, and amounts of

specific transactions:

any information related to sources of controlled substances or firearms (including

names, addresses, phone numbers, or any other identifying information):
any information recording BETTS’ schedule or travel from 2013 to the present;

all bank records, checks, credit card bills, account information, and other financial

records.
records of Internet Protocol addresses used;

records of Internet activity, including firewall logs, caches, browser history and
cookies, “bookmarked” or “favorite” web pages, search terms that the user
entered into any Internet search engine, and records of user-typed web addresses.

1
Case: 3:19-mj-00509-MJN Doc #: 1 Filed: 08/16/19 Page: 4 of 22 PAGEID #: 4

2. Evidence of user attribution showing who used or owned the Device at the time
the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,

saved usernames and passwords, documents, and browsing history;

As used above, the terms “records” and “information” include all of the foregoing items
of evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.

This warrant authorizes a review of electronic storage media and electronically stored
information seized or copied pursuant to this warrant in order to locate evidence, fruits, and
instrumentalities described in this warrant. The review of this electronic data may be conducted
by any government personnel assisting in the investigation, who may include, in addition to law
enforcement officers and agents, attorneys for the government, attorney support staff, and
technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the seized or
copied electronic data to the custody and control of attorneys for the government and their

support staff for their independent review.
Case: 3:19-mj-00509-MJN Doc #: 1 Filed: 08/16/19 Page: 5 of 22 PAGEID #: 5

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

IN THE MATTER OF THE SEARCH OF

SAMSUNG GALAXY 87 CELLPHONE 4 ij S
MODEL SMG891A IMEI 358518071016546 | Case No.

THAT IS STORED AT PREMISES

CONTROLLED BY THE FEDERAL

BUREAU OF INVESTIGATION

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, P. Andrew Gragan, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND
1; I make this affidavit in support of an application under Rule 41 of the Federal
Rules of Criminal Procedure for a search warrant authorizing the examination of property—an
electronic device—which is currently in law enforcement possession, and the extraction from

that property of electronically stored information described in Attachment B.

a ! am a Special Agent with the Federal Bureau of Investigation (“FBI”), Cincinnati
Division. | have been employed as a Special Agent with the FBI since May 2016. I have
received training in national-security investigations and criminal investigations, and I have
conducted investigations related to domestic and international terrorism, white-collar crimes,
drug trafficking, firearms, public corruption, and violent crimes. As part of these investigations,
I have participated in physical surveillance and records analysis, worked with informants,
conducted interviews, served court orders and subpoenas, and executed search warrants.

x The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents, officers, and witnesses. This affidavit is
Case: 3:19-mj-00509-MJN Doc #: 1 Filed: 08/16/19 Page: 6 of 22 PAGEID #: 6

intended to show merely that there is sufficient probable cause for the requested warrant and
does not set forth all of my knowledge about this matter.

IDENTIFICATION OF THE DEVICE TO BE EXAMINED

4. The property to be searched is a Samsung Galaxy S7 Cellphone Model SMG891A
IMEI 358518071016546 (as pictured in Attachment A), hereinafter the “Device.” The Device is
currently located at FBI - Electronic Device Analysis Unit (EDAU), located at Building 27958A,

Quantico, Virginia 22135.

5, The applied-for warrant would authorize the forensic examination of the Device

for the purpose of identifying electronically stored data particularly described in Attachment B.

PROBABLE CAUSE

6. On or about August 4, 2019, at approximately 1:00 a.m., Dayton Police Officers
responded to an active shooter in the 400 block of East Fifth Street in Dayton, Ohio. Officers
observed a male, later identified as Conner BETTS (BETTS), actively engaged in shooting into
a crowd of individuals located at the 400 block of East Fifth Street in Dayton, Ohio, a city in the
Southern District of Ohio.

ts The Officers were able to return fire towards the suspect in order to stop the
threat. Multiple shots were fired, and BETTS was killed. At this time ten (10) people, including
BETTS, are deceased resulting from the shooting, along with multiple individuals injured. The
injured were transported to multiple local area hospitals. BETTS was located on the scene
wearing body-armor and headphones. Officers were able to identify the weapon as an assault
rifle style firearm. Officers recovered a black Samsung Cell Phone from BETTS’ back pocket,

later determined to be a Samsung Galaxy S8 Active cellphone.
Case: 3:19-mj-00509-MJN Doc #: 1 Filed: 08/16/19 Page: 7 of 22 PAGEID #: 7

8. In the morning hours of August 4, 2019, the FBI was able to identify the shooter
at the scene based on finger prints. The shooter was identified as BETTS.

9, On or about August 4, 2019 a Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF) Firearms Trace was conducted on the firearm used by BETTS, further
described as an Anderson AM-15 5.56mm with serial number 18309695. The purchaser was
Connor Stephen BETTS, with an address of 2250 Creekview Place, Bellbrook, Ohio, and date
of birth (DOB) of October 28, 1994, and a Social Security Number (SSN) with the last four
digits of 6211. Ohio Bureau of Motor Vehicle (BMV) records show the same address, DOB, and
last four digits of the SSN for BETTS.

10. Records obtained from a Dayton area Federal Firearm Licensed dealer included
an ATF Form 4473, which based on my training and experience | know is required in order to
complete the transaction of purchasing a firearm from a licensed dealer, for an Anderson Mfg
model AM-15 receiver with serial number 18309695, which, based on information provided by
ATF, was manufactured outside the state of Ohio. The form transferee/buyer was listed as
Connor Stephen BETTS with the aforementioned address, DOB, and SSN. The form contained
contact information for BETTS, including a phone number. The transfer of the firearm from the
dealer to BETTS was completed on April 12. 2019.

IL. Box Ile of ATF Form 4473 states, “Are you an unlawful user of, or addicted to,
marijuana or any depressant, stimulant, narcotic drug, or any other controlled substance?
Warning: The use or possession of marijuana remains unlawful under Federal law regardless of
whether it has been legalized or decriminalized for medicinal or recreational purposes in the state

where you reside.” The form contained warnings concerning the consequences of answering the

lad
Case: 3:19-mj-00509-MJN Doc #: 1 Filed: 08/16/19 Page: 8 of 22 PAGEID #: 8

questions on the form falsely. BETTS’ Form 4473 was checked “No” in response to the
question in box 1 le.

12. Records from the same FFL dealer also showed an ATF Form 4473 for a Taurus
Pt.111 G2C 9mm pistol with serial number TLR08219 was purchased by BETTS on November
23, 2018. The response to box 1 le was checked “No.”

13. On or about August 4, 2019, Dayton Police Officers executed a search warrant,
issued by the Dayton Municipal Court, on a 2007 Toyota Corolla bearing Ohio license plate
number GNM1586. The vehicle was parked near the scene of the shooting and is believed to
have been used by BETTS for transportation to the scene and for storage of the weapon he used
in the shooting. Ohio BMV records show BETTS?’ father as the registered owner. Among other
items, officers recovered a H&R 12 gauge Pardner Pump shotgun.

14. On or about August 4, 2019 an ATF Firearms Trace was conducted on the
shotgun, further described as a Hawk Industries Inc. H&R Pardner Pump 12 gauge shotgun with
serial number NZ897689. The purchaser was Connor Stephen BETTS, with an address of 2250
Creekview Place, Bellbrook, Ohio, and date of birth (DOB) of October 28, 1994, and last four of
Social Security Number (SSN) 6211, identifying information consistent with the aforementioned
BMV and other records.

13, Records obtained from a Dayton area Federal Firearm Licensed (FFL) dealer
included an ATF Form 4473 for an H&R Pardner 12 gauge shotgun with serial number
NZ897689. The form transferee/buyer was listed as Connor Stephen BETTS with the
aforementioned address, DOB, and SSN. BETTS’ phone number on the form is the same

number listed on the form mentioned in paragraph 10 above. The transfer of the firearm from
Case: 3:19-mj-00509-MJN Doc #: 1 Filed: 08/16/19 Page: 9 of 22 PAGEID #: 9

the dealer to BETTS was completed on June 21, 2019. BETTS’ Form 4473 was checked “No”
in response to the question in box 1 le.

16. On or about August 4, 2019, BETTS’ corpse was taken to the Montgomery
County Coroner for autopsy. During the autopsy, Dayton Police Officers removed property from
the pockets of BETTS, including an approximate three inch long black straw with a baggie
attached to the end of it by a rubber band. Inside the baggie was a white powder, which the
seizing officers, based on their training and experience, believe to be cocaine based on its
appearance. The suspected cocaine was submitted to Miami Valley Regional Crime Lab
(MVRCL) for testing. MVRCL reported, on or about August 9, 2019, that the substance was
cocaine. On or about August 15, 2019, MVRCL reported finding cocaine, Xanax, and alcohol in
BETTS’ system.

17. On or about August 4, 2019, the FBI interviewed a friend of BETTS, who was
with BETTS at the scene of the shooting and was shot and wounded by BETTS, and who for the
purpose of this affidavit will be referred to as C.B. C.B. advised that around July 26 to 28, 2019,
BETTS indicated to C.B. that he had relapsed with cocaine and it was not interacting well. C.B.
also stated that BETTS had also invited him to go the range and shoot his AR, which C.B. did
not do.

18. On or about August 4, 2019, a large national retail store, with a Federal Firearms
License to deal in firearms, provided information to the FBI of weapon purchases made by
BETTS. The weapons are further described as an H&R 1228 Pardner 12 gauge shotgun with
serial number NZ682493, purchased on May 31, 2013; a DPMS Panther Arms, Inc, M4 Sportical
.223-5,56 caliber rifle, with serial number L4017969, purchased on November 26, 2013; and a

Mossberg 702 Plinkster 22LR rifle with serial number EML4019811, purchased on May 3, 2015.
Case: 3:19-mj-00509-MJN Doc #: 1 Filed: 08/16/19 Page: 10 of 22 PAGEID #: 10

Records obtained from the retail store included ATF Form 4473s for all three firearms. Box 1 le
was checked “No” on all three Form 4473s.

19. On or about August 5, 2019, the FBI interviewed a high school girlfriend of
BETTS, who for the purpose of this affidavit will be referred to as H.S. H.S. dated BETTS off
and on in high school. She advised the FBI that BETTS had abused a number of drugs,
including Adderall, Xanax, cocaine, and marijuana. H.S. indicated that BETTS purchased pills
and cocaine from a manager at the restaurant BETTS worked at that time. H.S. advised that
BETTS had told others he could sell cocaine to them, and that during 2013 to 2014, BETTS
talked about having hallucinations and feeling like bugs were under his skin.

20. On or about August 5, 2019, the FBI interviewed another former, but more recent
girlfriend of BETTS, who for the purpose of this affidavit will be referred to as C.J. C.J. knew
BETTS since at least January 2019, having been classmates at a local college. C.J. dated
BETTS from at least March 2019, until they severed their relationship in or about May 2019.
C.J. indicated that BETTS was previously addicted to methamphetamine and was a recovering
meth addict. BETTS had told her he quit “cold turkey” after going on vacation with his family
and he was unable to obtain illegal narcotics.

a1. On or about August 4 to 7, 2019, the FBI interviewed multiple individuals
associated with BETTS. A co-worker, who for the purpose of this affidavit will be referred to as
N.G., advised he was aware BETTS used to have a methamphetamine addiction approximately
three years ago. A co-worker, who for the purpose of this affidavit will be referred to as K.G.,
advised that BETTS had told K.G. that he used to have a drug abuse problem during high
school. When K.G. asked what type of drugs BETTS was abusing, BETTS mentioned huffing

and cocaine. A bandmate of BETTS, who for the purpose of this affidavit will be referred to as
Case: 3:19-mj-00509-MJN Doc #: 1 Filed: 08/16/19 Page: 11 of 22 PAGEID #: 11

J.C., advised that BETTS had told J.C. he used to use methamphetamine. A co-worker of
BETTS, who for the purpose of this affidavit will be referred to as C.W., advised that BETTS
had done methamphetamine in the past. C.W. believed BETTS had been clean for approximately
four years. A co-worker of BETTS, who for the purpose of this affidavit will be referred to as
A.G., believed that BETTS had a history of drug abuse.

22 On or about August 7, 2019, the FBI interviewed an acquaintance of BETTS,
who for the purpose of this affidavit will be referred to as J.E. J.E. indicated that he and BETTS
hung out at least once a month from 2014 through 2017. J.E. indicated that BETTS was hardly
ever sober during this time and used heroin, cocaine, methamphetamine, and prescription
narcotics. J.E. said that BETTS would often show up to his home “messed up.”

23. On or about August 7, 2019, the FBI interviewed a former co-worker of BETTS,
who for the purpose of this affidavit will be referred to as E.S. E.S. advised that on or about
August 2, 2019, at approximately 4:45p.m., BETTS came into her place of employment and
bought a beer. Before he left, BETTS made the comment, “I just popped a xanny, we’ll see how
it goes.” Based on my training and experience, I know that the term “xanny” is often used as
street terminology for Xanax, a controlled substance.

24, On or about August 7, 2019, the FBI interviewed an acquaintance of BETTS,
who for the purpose of this affidavit will be referred to as J.E. J.E. advised that during the
timeframe he and BETTS were acquainted, which was late 2018, J.E. believed BETTS was
using various drugs, including cocaine, methamphetamine, heroin, and molly.

25. On or about August 8, 2019, the FBI interviewed a friend of BETTS, who for the

purpose of this affidavit will be referred to as E.K. E.K. informed the FBI that he and BETTS
Case: 3:19-mj-00509-MJN Doc #: 1 Filed: 08/16/19 Page: 12 of 22 PAGEID #: 12

had done “hard drugs,” marijuana, and acid together four to five times a week during 2014 to
2015.

26. Based on training and experience, I know that drug users frequently use
wireless/cellular phones to carry out their activities. They use cellular phones to communicate
with suppliers and their associates. It is common for those involved in illicit drug use to have
multiple phones because certain phones may be used only for certain purposes. For instance, a
drug user may use one phone just to speak to his supplier, while using a different phone to speak
to members of his/her family or others. I also know that drug users commonly text message
suppliers to discuss matters such as meeting locations, prices, and other information needed to
carry out the sale of drugs. They commonly store phone numbers for their associates and
suppliers in the electronic phone book/contacts list, often under alias or code names. Based on
training and experience, I also know that individuals who purchase firearms will often use
wireless/cellular telephones, including digital cameras located on their wireless/cellular
telephone, to communicate about the purchase of firearms and to take photographs or videos of

themselves, their location, and their firearms, which can be electronically stored on the cellular

phone.

Zi. The Device is currently in the lawful possession of the FBI. It came into the
FBI’s possession in the following way: On or about August 4, 2019, Dayton Police Department
(DPD) executed a search warrant issued by the Dayton Municipal Court for BETTS’ residence,
located at 2250 Creekview Place in Bellbrook, Ohio. DPD seized the Device pursuant to that
warrant. The Device was found in BETTS’ bedroom on his desk. DPD obtained a search
warrant, issued by the Dayton Municipal Court, for the Device. The FBI took custody of the

Device in order to assist DPD in the execution of that warrant. Pursuant to that warrant, the FBI
Case: 3:19-mj-00509-MJN Doc #: 1 Filed: 08/16/19 Page: 13 of 22 PAGEID #: 13

shipped the Device to FBI - EDAU, in order to access and image the Device. However, the FBI
has not yet examined its contents. Therefore, while the FBI might already have all necessary
authority to search and examine the Device, | seek this additional warrant out of an abundance of
caution to be certain that an examination of the Device will comply with the Fourth Amendment

and other applicable laws.

28. The Device is currently in storage at FBI - Electronic Device Analysis Unit
(EDAU), located at Building 27958A, Quantico, Virginia 22135. In my training and experience,
I believe the Device has been stored in a manner in which its contents are, to the extent material
to this investigation, in substantially the same state as they were when the Device first came into

the possession of the FBI.
TECHNICAL TERMS

2. Based on my training and experience, I use the following technical terms to

convey the following meanings:

a. IP Address: An Internet Protocol address (or simply “IP address”) is a unique
numeric address used by computers on the Internet. An IP address is a series of
four numbers, each in the range 0-255, separated by periods (e.g., 121 .56.97.178).
Every computer attached to the Internet computer must be assigned an IP address
so that Internet traffic sent from and directed to that computer may be directed
properly from its source to its destination. Most Internet service providers control
a range of IP addresses. Some computers have static—that is, long-term—IP
addresses, while other computers have dynamic—that is, frequently changed—IP

addresses.
Case: 3:19-mj-00509-MJN Doc #: 1 Filed: 08/16/19 Page: 14 of 22 PAGEID #: 14

b. Internet: The Internet is a global network of computers and other electronic
devices that communicate with each other. Due to the structure of the Internet,
connections between devices on the Internet often cross state and international
borders, even when the devices communicating with each other are in the same

state.

30. Based on my training, experience, and research, I know that the Device has
capabilities that allow it to serve as a computer that can access the internet and store internet
history, IP Addresses, communications, photos, documents, and other data, In my training and
experience, examining data stored on devices of this type can uncover, among other things,

evidence that reveals or suggests who possessed or used the Device.
ELECTRONIC STORAGE AND FORENSIC ANALYSIS

J, Based on my knowledge, training, and experience, I know that electronic devices
can store information for long periods of time. Similarly, things that have been viewed via the
Internet are typically stored for some period of time on the device. This information can

sometimes be recovered with forensics tools.

32. There is probable cause to believe that things that were once stored on the Device

may still be stored there, for at least the following reasons:

a. Based on my knowledge, training, and experience, I know that computer files or
remnants of such files can be recovered months or even years after they have been
downloaded onto a storage medium, deleted, or viewed via the Internet.
Electronic files downloaded to a storage medium can be stored for years at little
or no cost. Even when files have been deleted, they can be recovered months or

10
Case: 3:19-mj-00509-MJN Doc #: 1 Filed: 08/16/19 Page: 15 of 22 PAGEID #: 15

years later using forensic tools. This is so because when a person “deletes” a file
on a computer, the data contained in the file does not actually disappear; rather,

that data remains on the storage medium until it is overwritten by new data.

b. Therefore, deleted files, or remnants of deleted files, may reside in free space or
slack space—that is, in space on the storage medium that is not currently being
used by an active file—for long periods of time before they are overwritten. In
addition, a computer’s operating system may also keep a record of deleted data in

a “swap” or “recovery” file.

c. Wholly apart from user-generated files, computer storage media—in particular,
computers’ internal hard drives—contain electronic evidence of how a computer
has been used, what it has been used for, and who has used it. To give a few
examples, this forensic evidence can take the form of operating system
configurations, artifacts from operating system or application operation, file
system data structures, and virtual memory “swap” or paging files. Computer
users typically do not erase or delete this evidence, because special software is
typically required for that task. However, it is technically possible to delete this

information.

d. Similarly, files that have been viewed via the Internet are sometimes

automatically downloaded into a temporary Internet directory or “cache.”

33. Forensic evidence. As further described in Attachment B, this application seeks
permission to locate not only electronically stored information that mi ght serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how

ll
Case: 3:19-mj-00509-MJN Doc #: 1 Filed: 08/16/19 Page: 16 of 22 PAGEID #: 16

the Device was used, the purpose of its use, who used it, and when. There is probable cause to

believe that this forensic electronic evidence might be on the Device because:

a.

Data on the storage medium can provide evidence of a file that was once on the
storage medium but has since been deleted or edited, or of a deleted portion of a
file (such as a paragraph that has been deleted from a word processing file).
Virtual memory paging systems can leave traces of information on the storage
medium that show what tasks and processes were recently active. Web browsers,
e-mail programs, and chat programs store configuration information on the
storage medium that can reveal information such as online nicknames and
passwords, Operating systems can record additional information, such as the
attachment of peripherals, the attachment of USB flash storage devices or other
external storage media, and the times the computer was in use. Computer file
systems can record information about the dates files were created and the

sequence in which they were created.

Forensic evidence on a device can also indicate who has used or controlled the
device. This “user attribution” evidence is analogous to the search for “indicia of

occupancy” while executing a search warrant at a residence.

A person with appropriate familiarity with how an electronic device works may,
after examining this forensic evidence in its proper context, be able to draw
conclusions about how electronic devices were used, the purpose of their use, who

used them, and when.

12
Case: 3:19-mj-00509-MJN Doc #: 1 Filed: 08/16/19 Page: 17 of 22 PAGEID #: 17

d. The process of identifying the exact electronically stored information on a storage
medium that is necessary to draw an accurate conclusion is a dynamic process.
Electronic evidence is not always data that can be merely reviewed by a review
team and passed along to investigators. Whether data stored on a computer is
evidence may depend on other information stored on the computer and the
application of knowledge about how a computer behaves. Therefore, contextual
information necessary to understand other evidence also falls within the scope of

the warrant.

e. Further, in finding evidence of how a device was used, the purpose of its use, who
used it, and when, sometimes it is necessary to establish that a particular thing is

not present on a storage medium.

34. Nature of examination. Based on the foregoing, and consistent with Rule
41(e)(2)(B), the warrant I am applying for would permit the examination of the Device
consistent with the warrant. The examination may require authorities to employ techniques,
including but not limited to computer-assisted scans of the entire medium, that might expose
many parts of the Device to human inspection in order to determine whether it is evidence

described by the warrant.

35. Manner of execution. Because this warrant seeks only permission to examine a
Device already in law enforcement’s possession, the execution of this warrant does not involve
the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the

Court to authorize execution of the warrant at any time in the day or night.

13
Case: 3:19-mj-00509-MJN Doc #: 1 Filed: 08/16/19 Page: 18 of 22 PAGEID #: 18

CONCLUSION
36. _ Based on the foregoing, I believe there is probable cause to believe that crimes

have been committed, namely, violations of 18 U.S.C. § 922(g)(3) (Possession of a firearm by an
unlawful user of a controlled substance or by a person addicted to a controlled substance), 18
U.S.C. § 922(a)(6) (false statement regarding firearms), 18 U.S.C. § 924(a)(1)(A) (false
statement regarding firearms); 18 U.S.C. § 1001 (false statement), and 21 U.S.C. § 844
(unlawful possession of a controlled substance), and that evidence, contraband, fruits of crime,

and instrumentalities of crime will be found in the Device.

37, This Court has jurisdiction to issue the requested warrant under Rule 41 of the
Federal Rules of Criminal Procedure. Specifically, Rule 41(b)(3) provides that “ [a]t the request
of a federal law enforcement officer or an attorney for the government: a magistrate judge—in
an investigation of domestic or international terrorism—with authority in any district in which
activities related to the terrorism may have occurred has authority to issue a warrant for a person
or property within or outside that district.” “Domestic terrorism” carries the same meaning as set
forth in 18 U.S.C. § 2331. Fed.R.Crim.P. 41(a)(2)(D). That provision, in turn, namely, 18
U.S.C, § 2331(5), defines “domestic terrorism” as “activities that—(A) involve acts dangerous to
human life that are a violation of the criminal laws of the United States or of any State: (B)
appear to be intended—(i) to intimidate or coerce a civilian population; (ii) to influence the
policy of a government by intimidation or coercion; or (iii) to affect the conduct of a government
by mass destruction, assassination, or kidnapping; and (C) occur primarily within the territorial
jurisdiction of the United States.” The FBI is conducting a domestic terrorism investigation to
determine whether BETTS’ shootings on August 4, 2019, in Dayton, Ohio, within the territorial
jurisdiction of the United States, and which involved acts dangerous to human life that are a

14
Case: 3:19-mj-00509-MJN Doc #: 1 Filed: 08/16/19 Page: 19 of 22 PAGEID #: 19

violation of the criminal laws of the United States or of the State of Ohio, was intended to
intimate or coerce a civilian population, to influence the policy of a government by intimidation
or coercion, or to affect the conduct of a government by mass destruction and assassination. This
requested warrant is part of that investigation.

38. | submit that this affidavit supports probable cause for a search warrant
authorizing the examination of the Device described in Attachment A to seek the items described

in Attachment B.

Respectfully submitted,

P. Andrew Gragg

Special Agent
Federal Bureau of Investigation

 
  

Subscribed and: SWOTTtO. before me
on Augusk 16, 2019; in Dagon, Ohio.

 

HON, MICHAEL SENT
UNITED STATES MAGISTRATE JUDGE

15
Case: 3:19-mj-00509-MJN Doc #: 1 Filed: 08/16/19 Page: 20 of 22 PAGEID #: 20

ATTACHMENT A

The property to be searched is a Samsung Galaxy $7 cellphone Model SMG891A IMEI
358518071016546, as depicted in the picture below, hereinafter the “Device.” The Device is
currently located at FBI - Electronic Device Analysis Unit (EDAU), located at Building 27958A,
Quantico, Virginia 22135.

This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.

 
Case: 3:19-mj-00509-MJN Doc #: 1 Filed: 08/16/19 Page: 21 of 22 PAGEID #: 21

ATTACHMENT B

ll, All records on the Device described in Attachment A that relate to violations of:

18 U.S.C. § 922(g)(3)
18 U.S.C. § 922(a)(6)

18 U.S.C. § 924(a)(1)(A)
18 U.S.C. § 1001

e 21 U.S.C. § 844

and involve Conner Stephen BETTS (BETTS) since 2013, including:
a. any information related to the purchase, use, or possession of firearms;
b. any information related to the purchase, use, or sale of controlled substances;

c. any information related to the types, amounts, and prices of controlled substances
or firearms purchased, used, or trafficked as well as dates, places, and amounts of

specific transactions;

d. any information related to sources of controlled substances or firearms (including

names, addresses, phone numbers, or any other identifying information):
e. any information recording BETTS’ schedule or travel from 2013 to the present:

f. all bank records, checks, credit card bills, account information, and other financial

records.
g. records of Internet Protocol addresses used:

h. records of Internet activity, including firewall logs, caches, browser history and
cookies, “bookmarked” or “favorite” web pages, search terms that the user
entered into any Internet search engine, and records of user-typed web addresses.

]
Case: 3:19-mj-00509-MJN Doc #: 1 Filed: 08/16/19 Page: 22 of 22 PAGEID #: 22

Bi Evidence of user attribution showing who used or owned the Device at the time
the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,

saved usernames and passwords, documents, and browsing history:

As used above, the terms “records” and “information” include all of the foregoing items
of evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.

This warrant authorizes a review of electronic storage media and electronically stored
information seized or copied pursuant to this warrant in order to locate evidence, fruits, and
instrumentalities described in this warrant. The review of this electronic data may be conducted
by any government personnel assisting in the investigation, who may include, in addition to law
enforcement officers and agents, attorneys for the government, attorney support staff, and
technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the seized or
copied electronic data to the custody and control of attorneys for the government and their

support staff for their independent review.
